People v Rainey (2015 NY Slip Op 06979)





People v Rainey


2015 NY Slip Op 06979


Decided on September 29, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2015

Mazzarelli, J.P., Sweeny, Renwick, Manzanet-Daniels, JJ.


15726 6053/10

[*1] The People of the State of New York, Respondent,
vKerry Rainey, Defendant-Appellant.


Steven Banks, The Legal Aid Society, New York (Kristina Schwarz of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Susan Axelrod of counsel), for respondent.

Judgment, Supreme Court, New York County (Charles H. Solomon, J.), rendered July 19, 2011, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree, and sentencing him to a term of 3½ years, unanimously modified, on the law, to the extent of vacating the sentence and remanding for resentencing, and otherwise affirmed.
As the People concede, defendant is entitled to resentencing for an express consideration of a youthful offender determination (see People v Middlebrooks, 25 NY3d 516 [2015]; People v Rudolph, 21 NY3d 497 [2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 29, 2015
CLERK